Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgment is made of applicant’s amendment of the specification and the drawings filed on 06/28/2021.
Acknowledgment is made of applicant’s amendment filed on 06/28/2021. Claims 1, 9, 17 and 19 have been amended; and claim 8 has been canceled. 
Currently claims 1-7 and 9-20 are pending.
This Action is made Final. 	
Claim Objections
Claim 2 is objected to under 37 CFR 1.75(c) as being in improper form. See MPEP § 608.01(n).  
In Claim 2 – the claimed element “of the quarter-wave; and” is not commonly used. Based on the description, it is assumed to be quarter-wave plate. Appropriate correction is required.
For examination purposes, the claimed element is assumed to be “quarter-wave plate”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 8, 9, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US 2012/0113363 in view of Yin et al. US 2014/0085556.
Claim 1: Lim et al. disclose a reflective display panel comprising 
(Fig. 6) a first base substrate 220 (lower substrate) and a second base substrate 210 (upper substrate) which are opposite to each other [0102], 
a reflecting layer 240 [0106] is on a side, close to the second base substrate 210, of the first base substrate 220 (lower substrate), and 
a thin film transistor TFT (wirings, first electrode 230, and switching devices such as thin film transistors TFTs are positioned on the first (upper) substrate 210) [0102] [0105] are on a side (lower side) close to the first base substrate 220, of the second base substrate 210 (upper substrate). 
(Fig. 6) the reflecting layer 240 overspreads the first base substrate 220.
except 
a lead is on a side close to the first base substrate of the second base substrate
wherein an area of the second base substrate is larger than an area of the first base substrate, and the second base substrate has a display region and a bonding region; 
the thin film transistor is in the display region and the lead is in the bonding region; and 
an orthographic projection region of the first base substrate on the second base substrate is the display region
however Yin et al. teach
(Fig. 7) a lead 64 (wire terminal, FPC) is on a side close to the first base substrate 56 (CF substrate) of the second base substrate 84 (TFT substrate) [0052]
(Fig. 7) an area of the second base substrate 84 (TFT substrate) is larger than an area of the first base substrate 56 (CF substrate), and the second base substrate 84 has a display region (active TFT region) and a bonding region  IA (inactive ledge region 82) [0052]; 
(Fig. 7) the thin film transistor (58) is in the display region AA and the lead 64 is in the bonding region IA; and 
an orthographic projection region of the first base substrate (56) on the second base substrate 84 is the display region AA 
It would have been obvious to one of ordinary skill in the art to modify Lim's invention with Yin’s structure in order to provide various advantages, as taught by Yin [0009] [0051] [0057];

Claim 9: Lim et al. disclose manufacturing method of a reflective display panel comprising
(Fig. 6) forming a reflecting layer 240 [0105] is on a side of the first base substrate 220 (lower substrate),
(Fig. 6) forming a thin film transistor TFT (wirings, first electrode 230, and switching devices such as thin film transistors TFTs are positioned on the first (upper) substrate 210) [0102] [0105] are on a side (lower side) a second base substrate 210 (upper substrate)
(Fig. 6) arranging the first base substrate 220 (lower substrate) and the second base substrate 210 (upper substrate) oppositely , such that the reflecting layer 240 is arranged close to the second base substrate (upper substrate), and the thin film transistor TFT is arranged close to the first base substrate 220 (lower substrate)
(Fig. 6) the reflecting layer 240 overspreads the first base substrate 220..  
except 
The TFT and the lead are on a side close to the first base substrate of the second base substrate
wherein an area of the second base substrate is larger than an area of the first base substrate, and the second base substrate has a display region and a bonding region; 
the thin film transistor is in the display region and the lead is in the bonding region; and 
an orthographic projection region of the first base substrate on the second base substrate is the display region
however Yin et al. teach
(Fig. 7) The TFT (58) and the lead 64 (wire terminal, FPC) is on a side close to the first base substrate 56 (CF substrate) of the second base substrate 84 (TFT substrate) [0052]
(Fig. 7) an area of the second base substrate 84 (TFT substrate) is larger than an area of the first base substrate 56 (CF substrate), and the second base substrate 84 has a display region (active TFT region) and a bonding region  IA (inactive ledge region 82) [0052]; 
(Fig. 7) the thin film transistor (58) is in the display region AA and the lead 64 is in the bonding region IA; and 
an orthographic projection region of the first base substrate (56) on the second base substrate 84 is the display region AA.
It would have been obvious to one of ordinary skill in the art to modify Lim's invention with Yin’s structure in order to provide various advantages, as taught by Yin [0009] [0051] [0057];

Claim 17: Lim et al. disclose a display device comprising a reflective display panel, wherein the reflective display panel comprises
(Fig. 6) a first base substrate 220 (lower substrate) and a second base substrate 210 (upper substrate) which are opposite to each other [0102],
a reflecting layer 240 [0105] is on a side, close to the second base substrate 210, of the first base substrate 220 (lower substrate), and 
(Fig. 6) a thin film transistor TFT (wirings, first electrode 230, and switching devices such as thin film transistors TFTs are positioned on the first (upper) substrate 210) [0102] [0105] are on a side (lower side) close to the first base substrate 220, of the second base substrate 210 (upper substrate). 
(Fig. 6) the reflecting layer 240 overspreads the first base substrate 220..  
except 
The TFT and the lead are on a side close to the first base substrate of the second base substrate
wherein an area of the second base substrate is larger than an area of the first base substrate, and the second base substrate has a display region and a bonding region; 
the thin film transistor is in the display region and the lead is in the bonding region; and 
an orthographic projection region of the first base substrate on the second base substrate is the display region
however Yin et al. teach
(Fig. 7) The TFT (58) and the lead 64 (wire terminal, FPC) is on a side close to the first base substrate 56 (CF substrate) of the second base substrate 84 (TFT substrate) [0052]
(Fig. 7) an area of the second base substrate 84 (TFT substrate) is larger than an area of the first base substrate 56 (CF substrate), and the second base substrate 84 has a display region (active TFT region) and a bonding region  IA (inactive ledge region 82) [0052]; 
(Fig. 7) the thin film transistor (58) is in the display region AA and the lead 64 is in the bonding region IA; and 
an orthographic projection region of the first base substrate (56) on the second base substrate 84 is the display region AA.
It would have been obvious to one of ordinary skill in the art to modify Lim's invention with Yin’s structure in order to provide various advantages, as taught by Yin [0009] [0051] [0057];

Claim 8: Lim et al. disclose 
(Fig. 6) the second base substrate 210 (upper substrate) has a display region and a bonding region; the thin film transistor is in the display region (inherent, for driving the pixel/common electrodes 230), 
an orthographic projection region of the first base substrate 220 (lower substrate) on the second base substrate 210 (upper substrate) is the display region; and 
the reflecting layer 240 [0105] overspreads the first base substrate 220 (lower substrate)
Yin et al. teach
(Fig. 7) the lead 64 (wire terminal, FPC) is in the bonding region IA; an orthographic projection region of the first base substrate (56) on the second base substrate 84 is the display region (with liquid crystals 52);  
 (Fig. 7) a lead 64 (wire terminal, FPC) are on a side (lower side) close to the first base substrate 56 of the second base substrate 84 (upper TFT substrate)


Claim 16: Lim et al. disclose 
(Fig. 6) the reflecting layer 240 [0105] overspreads the first base substrate 220 (lower substrate)
the second base substrate 210 (upper substrate) has a display region and a bonding region; 
an orthographic projection region of the first base substrate 220 (lower substrate) on the second base substrate 210 (upper substrate) is the display region;
forming the thin film transistor is in the display region (inherent, for driving the pixels) on the side of the second base substrate 210 (upper substrate)
except
forming the lead in the bonding region on the side of the second base substrate.
Yin et al. teach
(Fig. 7) forming the lead 64 (wire terminal, FPC) in the bonding region IA on the side facing the second base substrate 84 (upper TFT substrate)
It would have been obvious to one of ordinary skill in the art to modify Lim's invention with Yin’s structure in order to provide various advantages, as taught by Yin [0009] [0051] [0057];

Claim 20: Lim et al. disclose as in claim 17 above
Lim et al. disclose
a light source (external light, equivalent to a ‘light source’) [0107], wherein the light source is on a side away from the first base substrate and providing emitting light to the reflective display panel  – Note: Lim et al. disclose in [0107] ‘external light’ is provided from a side of the base (upper) substrate 210, equivalent to ‘second base’ substrate, away from the base (lower) substrate 240, equivalent to ‘first base’ substrate.

Claims 2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US 2012/0113363, Yin et al. US 2014/0085556 as applied to claims 1, 9 above, and further in view of Zhong et al. US 2016/0363811.
Claim 2: Lim et al. disclose
(Fig. 6) liquid crystals 250 [0101] between the first base substrate 220 (lower substrate) and a second base substrate 210 (upper substrate), 
Zhong et al. teach
(Fig. 2) a quarter-slide 71 (λ/4 film) [0054] is on a side, away from the first base substrate 37 (lower substrate), of the second base substrate 1 (upper substrate) [0050]; a polarizer 7 (circular polarizer) is on a side, away from the first base substrate 37 (lower substrate), of the quarter-slide 71 (λ/4 film); and 
(Fig. 3) an included angle between a light transmission axis of the polarizer 7 (circular polarizer) and an optical axis of the quarter-slide 71 (λ/4 film) is 45 degrees [0053], and 
(Fig. 3) the optical axis of the quarter-slide 71 (λ/4 film) is parallel to a long axis of the liquid crystal 5 [0054].  

Claim 10: Lim et al. disclose the step of arranging the first base substrate and the second base substrate oppositely:
(Fig. 6) arranging liquid crystals 250 [0101] between the first base substrate 220 (lower substrate) and a second base substrate 210 (upper substrate), 
Zhong et al. teach
(Fig. 2) arranging a quarter-slide 71 (λ/4 film) [0054] is on a side, away from the first base substrate 37 (lower substrate), of the second base substrate 1 (upper substrate) [0050]; a polarizer 7 (circular polarizer) is on a side, away from the first base substrate 37 (lower substrate), of the quarter-slide 71 (λ/4 film); and 
(Fig. 3) an included angle between a light transmission axis of the polarizer 7 (circular polarizer) and an optical axis of the quarter-slide 71 (λ/4 film) is 45 degrees [0053], and 
(Fig. 3) the optical axis of the quarter-slide 71 (λ/4 film) is parallel to a long axis of the liquid crystal 5 [0054].  
It would have been obvious to one of ordinary skill in the art to modify Lim's invention with Zhong’s structure in order to provide high yield rate and relatively low cost, as taught by Zhong [0006];

Claims 3, 5, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US 2012/0113363, Yin et al. US 2014/0085556 as applied to claims 1, 9, 17 above, and further in view of Akimoto et al. US 2007/0072439.
Claims 3, 11: Lim et al. disclose 
(Fig. 6) a thin film transistor TFT (wirings, first electrode 230, and switching devices such as thin film transistors TFTs are positioned on the first substrate 210) [0102] [0105] are on a side (lower side) facing the first base substrate 220, of the second base substrate 210 (upper substrate). 
Akimoto et al. teach
(Fig. 4A, 5C) the thin film transistor (TFT) comprises a plurality of functional film layers [415b, 416b]; a reflectivity of the functional film layer 402 (gate electrode) [0100], close to the second base substrate 400 [0097], in the plurality of functional film layers is lower than reflectivities of the other functional film layers; and the other functional film layers are any of the plurality of functional film layers other than the functional film layer close to the second base substrate (gate electrode is made of material having lower reflectivity than a source wiring and a drain wiring) [0045]
It would have been obvious to one of ordinary skill in the art to modify Lim's invention with Akimoto’s structure in order to provide improved performance and lower cost, as taught by Akimoto [0013];

Claims 5, 13: Lim et al. disclose 
(Fig. 6) a thin film transistor TFT (wirings, first electrode 230, and switching devices such as thin film transistors TFTs are positioned on the first substrate 210) [0102] [0105] are on a side (lower side) facing the first base substrate 220, of the second base substrate 210 (upper substrate). 
Li et al. teach
(Fig. 7) a lead 14 (wire terminal) are on a side (lower side), facing the first base substrate 21, of the second base substrate 11 (upper substrate) [0042]
Akimoto et al. teach
(Fig. 4A, 5C) the thin film transistor (TFT) comprises a plurality of functional film layers [415b, 416b]; 
a film layer 402 (gate electrode) [0100] is on the side, close to the first base substrate (facing Lim’s first base substrate 220), of the second base substrate 400; 
(Fig. 4A, 5C) the thin film transistor (TFT) and the lead (Li’s lead 14 ) are on a side, facing the first base substrate (facing Lim’s first base substrate 220), of the film layer; 
an orthographic projection region of the thin film transistor (TFT) on the second base substrate coincides with an orthographic projection region of the film layer 402 (gate electrode) on the second base substrate; and the reflectivity of the film layer 402 (gate electrode) is lower than the reflectivity of any of the plurality of functional film layers (gate electrode is made of material having lower reflectivity than a source wiring and a drain wiring) [0045].  
It would have been obvious to one of ordinary skill in the art to modify Lim's invention with Akimoto’s structure in order to provide improved performance and lower cost, as taught by Akimoto [0013];

Claims 4, 6, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US 2012/0113363, Yin et al. US 2014/0085556, Akimoto et al. US 2007/0072439 as applied to claims 3, 5, 11, 13 above, and further in view of Park et al. US Pat. 7167218.
Claims 4, 6, 12, 14
(Fig. 6) a thin film transistor TFT (wirings, first electrode 230, and switching devices such as thin film transistors TFTs are positioned on the first substrate 210 facing the first base substrate 220) [0102] [0105] are on a side (lower side) close to the first base substrate 220, of the second base substrate 210 (upper substrate). 
Park et al. teach
(Fig. 6) the thin film transistor (TFT) comprises a plurality of functional film layers (gate electrode 140, source electrode 160, active layer 120, drain electrode 180) [Col. 3, lines 35-41]; a reflectivity of the functional film layer 14/230 (gate electrode) [0100], close to the second base substrate 1’ (TFT array substrate) [Col. 3, line 21],
 the reflectivity of the functional film layer 14/230 (gate electrode), on the second base substrate 1’ (TFT array substrate, equivalent to Lim’s substrate 210), in the plurality of functional film layers is lower than 10% (the low-reflective layer 230 lowers the reflectivity of the gate electrode 140, to under 3%) [Col. 3, lines 39-42].  
It would have been obvious to one of ordinary skill in the art to modify Lim's invention with Park’s structure in order to provide improved aperture ratio, as taught by Park [Col. 1, line10];

Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US 2012/0113363, Yin et al. US 2014/0085556, Zhong et al. US 216/0363811 as applied to claims 2, 10 above, and further in view of Lee et al. US 2018/0149935.
Claim 7: Lim et al. disclose
(Fig. 6) liquid crystals 250 [0101] is between a reflecting layer 240 [0105] and thin film transistor TFT (wirings, first electrode 230, and switching devices such as thin film transistors TFTs are positioned on the first substrate 210) [0102] [0105]

a color film layer is on the reflecting layer
however Lee et al. teach
(Fig. 2) a color film layer 510/520 (color filter layer) [0086] is on the reflecting layer 801(light reflection reducing layer); 
It would have been obvious to one of ordinary skill in the art to modify Lim's invention with Lee’s structure in order to provide improved visibility, as taught by Lee [0068];

Claim 15: Lim et al. disclose
(Fig. 6) forming a reflecting layer 240 [0105] is on a side of the first base substrate 220 (lower substrate), forming a thin film transistor TFT (wirings, first electrode 230, and switching devices such as thin film transistors TFTs are positioned on the first substrate 210) [0102] [0105] are on a side (lower side) a second base substrate 210 (upper substrate);arranging liquid crystals between the first base substrate and the second base substrate, the liquid crystals are between the reflecting layer 240 and the thin film transistor TFT.
Except
forming a color film layer on the reflecting layer
however Lee et al. teach
(Fig. 2) forming a color film layer 510/520 (color filter layer) [0086] on the reflecting layer 801(light reflection reducing layer); 
It would have been obvious to one of ordinary skill in the art to modify Lim's invention with Lee’s structure in order to provide improved visibility, as taught by Lee [0068];
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US 2012/0113363, Yin et al. US 2014/0085556 as applied to claim 17 above, and further in view of Akimoto et al. US 2007/0072439 and Murakami PCT/JP2016/060290 (US 2018/0129102).
Claim 18: Lim et al. disclose as in claim 17 above
Akimoto et al. teach
(Fig. 11) [0239] a housing 1617 (bezel) [0243] and a printed circuit board 1609 (flexible printed circuit board FPC) [0242]
the printed circuit board 1609 (FPC) is connected with the thin film transistor (pixel driver circuit such as an IC chip, a driver IC (TFT), a control circuit, a power source circuit or the like) through the lead 1608 (connection terminal) [0242], and 
the printed circuit board 1609 (FPC) is on a side, away from the second base substrate 1602 (opposing substrate), of the first base substrate 1601 [0240];
(Fig. 11) an edge of the housing 1617 (bezel) is in contact with a surface (upper surface) of the second base substrate (1602/1606/1616) [0241]; and structures between the second base substrate (1602/1606/1616) and the printed circuit board 1609, as well as the printed circuit board 1609 are all between the housing 1617 and the second base substrate (1602/1606/1616).  
Except
an edge of the housing is in contact with a side surface of the second base substrate
however Murakami teaches
(Fig. 3) an edge of the housing 160/160W (partition walls) [0054] is in contact with a side surface of the second base substrate (110/120)


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US 2012/0113363, Yin et al. US 2014/0085556 as applied to claim 17 above, and further in view of Akimoto et al. US 2007/0072439 and Jang US 2008/0068313.
Claim 19: Lim et al. disclose as in claim 17 above
Akimoto et al. teach
(Fig. 11) [0239] a housing 1617 (bezel) [0243] and a printed circuit board 1609 (flexible printed circuit board FPC) [0242]
the printed circuit board 1609 (FPC) is connected with the thin film transistor (pixel driver circuit such as an IC chip, a driver IC (TFT), a control circuit, a power source circuit or the like) through the lead 1608 (connection terminal) [0242], and 
the printed circuit board 1609 (FPC) is on a side, away from the second base substrate 1602 (opposing substrate), of the first base substrate 1601 [0240];
an edge of the housing is in contact with the surface, close to the first base substrate, of the second base substrate; and structures between the second base substrate and the printed circuit board as well as the printed circuit board are all between the housing and the second base substrate. 
(Fig. 11) an edge of the housing 1617 (bezel) is in contact with a side surface of the second base substrate (1602/1606/1616) [0241]; and structures between the second base 
(Fig. 11) an edge of the housing 1617 (bezel) is in contact with a surface (upper surface) of the second base substrate (1602/1606/1616) [0241]; and structures between the second base substrate (1602/1606/1616) and the printed circuit board 1609, as well as the printed circuit board 1609 are all between the housing 1617 and the second base substrate (1602/1606/1616).  
Except
an edge of the housing is in contact with a surface, close to the first base substrate, of the second base substrate
however Jang teaches
(Fig. 2) an edge of the housing 60/23/5 (mold frame 60/top chassis 5 include a protruding element PCF 23 in between) [0032] [0037] is in contact with a surface, close to the first base substrate 12, of the second base substrate 11 [0035]
It would have been obvious to one of ordinary skill in the art to modify Lim's invention with Akimoto’s structure in order to provide improved performance and lower cost, as taught by Akimoto [0013]; and with Jang’s structure in order to provide improved uniformity of light emitted, as taught by Jang [0066]
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871